DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Argument
Applicant's amendments and arguments filed April 7, 2022, in response to the non-final rejection, are acknowledged and have been fully considered. Applicant’s arguments have been fully considered and are found to be persuasive. Any previous rejection or objection not mentioned herein is withdrawn.

EXAMINER’S COMMENT
Claims 1-20 are pending or which claims 18-20 remain withdrawn (without traverse) for the reasons of record. Pending claims 1-17 have been examined on the merits.		
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is presented to address mere formal matters not affecting the scope of the invention as claimed.

 In the Claims:

Claims 18-20 are canceled.

Reasons for Allowance (with Relevant Prior Art):
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a process of preparing a dried whole leaf vegetable, optionally kale, and producing a vegetable powder therefrom, the process comprising sequentially: washing and rinsing the whole leaf vegetable/kale with warm water:detergent and then cool water, followed by freezing and reheating to greater than room temperature to dry the whole leaf vegetable, and finally comminuting the dry material to form said powder. It is noted that the prior art in general contraindicates detergent washing leafy vegetable materials because of the detergent residues that may deposit onto or absorb into such materials. Although, applicant’s own prior art (US 2016/0235799, issued as US Pat. No. 9,919,016 -  of record) has suggested washing with such detergent, however ‘799/’016 is focused on extraction of anti-liquids  . Additionally, the prior art is distinguished in that it focuses on kale/leafy vegetable extract liquids, “kale juice” (‘016 at para. [0046]), not comminuting a dried leaf vegetable into powder material. The prior art also teaches powdering from non-frozen* or frozen** materials (*Takaoka US 6,387,434; **US 3,734,751, US 4,220,672). However, the prior art does not teach or reasonably suggest powderizing from frozen material subsequently heated and dried whole leaf vegetable/kale in a process as instantly claimed. 
Please note, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Accordingly, whereas it appears that the instant disclosure suggest therapeutic compositions, including administering (including topically) to mammals effective amounts of the vegetable powder compositions made (see e.g. para. [0215-0217] and Examples); however, the instant claims are considered broad generics not requiring any such activity be present in (or excluded from) the vegetable powder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655